     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 1 of 16 PageID #: 1504




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,
        Plaintiff,

v.                                           Civil Action No. 2:21-cv-00316
                                             Honorable Joseph R. Goodwin, Judge

WEST VIRGINIA STATE BOARD OF EDUCATION,
HARRISON COUNTY BOARD OF EDUCATION,
WEST VIRGINIA SECONDARY SCHOOL
ACTIVITIES COMMISION, W. CLAYTON BURCH
in his official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK MORRISEY
In his official capacity as Attorney General, and THE
STATE OF WEST VIRGINIA,
        Defendants.


        WEST VIRGINIA SECONDARY SCHOOL ACTIVITIES COMMISSION’S
                 REPLY IN SUPPORT OF MOTION TO DISMISS
                 PLAINTIFF’S FIRST AMENDED COMPLAINT

        Now comes West Virginia Secondary School Activities Commission (WVSSAC), by

counsel, Roberta F. Green, Anthony E. Nortz, Kimberly M. Bandy and Shuman McCuskey Slicer

PLLC, and replies to Consolidated Memorandum in Opposition to Defendants’ Motions to Dismiss

Plaintiff’s First Amended Complaint (DKTS. 70, 72 and 74) (Consolidated Response), as follows.

        As an initial and fundamental fact, it is clear on the record that WVSSAC has not caused

harm to B.P.J. There are absolutely no grounds for Plaintiff to recover damages or attorney’s fees

from WVSSAC because WVSSAC did not cause enactment of the law that she claims to be the

source of potential harm to her, and WVSSAC has done nothing to enforce that law against B.P.J.

Plaintiff identifies no enforcement action that WVSSAC has taken or is slated to take relative to

H.B. 3293. As an unavoidable consequence, then, Plaintiff’s Consolidated Response does not and
    Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 2 of 16 PageID #: 1505




cannot change the fact that, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure,

dismissal as a matter of law is the necessary and proper resolution for WVSSAC at this time

because Plaintiff’s First Amended Complaint fails to state a claim against WVSSAC upon which

relief can be granted.1    In the Consolidated Response, Plaintiff supports her Title IX claim as

against WVSSAC by relying upon the Commission’s enabling statute, West Virginia Code Section

18-2-25, which Plaintiff glosses as “authoriz[ing WVSSAC] to control, supervise, and regulate

interscholastic athletic events alongside county boards.”2 However, previously before this Court,

several parties including the Plaintiff have cited and relied upon the precise regulations at issue

here – the middle school cross-country and track regulations – which even Plaintiff has conceded

are neutral. Given that the Court has determined that Plaintiff’s claim is exceedingly narrow, given

that the rules of statutory construction provide that specific regulations trump a general statute,

given Plaintiff’s admissions against interest, and given the demonstrated fact of the regulations

themselves as they pertain to this Plaintiff, the inescapable fact and law of this litigation is that the

WVSSAC regulations at issue are gender and therefore transgender neutral, such that Plaintiff’s

Title IX claims find no purchase here.

        Plaintiff further alleges that West Virginia law has changed and that, by necessity,

WVSSAC’s regulations must change. However, given the narrow scope of Plaintiff’s claim and

the neutrality of the middle school cross-country and track regulations, Plaintiff is participating

now under the existing regulations without impediment, without any recent or mandated

particularization to her circumstances. Once again, given the narrow scope of Plaintiff’s claim and

the neutrality of WVSSAC’s regulations, Plaintiff can and is participating fully under the


1
  See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570
(2007).
2
  Consolidated Memorandum in Opposition to Defendants’ Motions to Dismiss Plaintiff’s First Amended
Complaint (Dkts. 70, 72, and 74) (Consolidated Response) at 13, ECF No. 80.

                                                   2
    Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 3 of 16 PageID #: 1506




regulations as they existed before and during this litigation. Once again, it remains uncontested

that WVSSAC was dropped from an earlier draft of the legislation and that WVSSAC appears

nowhere in the statute as enrolled and signed into law.

          Further, Plaintiff alleges without proving that WVSSAC is a federally funded program3

and further alleges that WVSSAC is properly a party for her Equal Protection Claim because

WVSSAC is a state actor. Plaintiff asserts that WVSSAC, first, has been adjudged to be a state

actor in Israel v. West Virginia Secondary Schools Activities Commission, 182 W. Va. 454, 388

S.E.2d 480 (1989),4 and Jones v. West Virginia State Board of Educ. et al., 218 W. Va. 52, 622

S.E.2d 289 (2005).5 However, neither Israel nor Jones specifically addresses the issue of whether

WVSSAC is a state actor for purposes of Equal Protection claims or otherwise. The Jones Court

considers whether the plaintiff’s claims sound in Equal Protection so as to mandate a finding of

‘state action or actor,’6 and the Israel Court cites organizations in other jurisdictions without ever

undertaking any analysis whatsoever of WVSSAC under the ‘state actor’ rubric.7 It would be an

overstatement to assert that the West Virginia Supreme Court has considered and decided these

issues.

          Whereas Plaintiff addresses all defendants collectively, consolidating not only her

Response but her arguments, WVSSAC is differently situated in terms of its lack of a role under

the statute, its neutral regulations that need not change and have not changed in order to allow

Plaintiff to participate fully, and in terms of its funding, which has never been the subject of

discovery and which does not include federal funds.



3
  Consolidated Response at 14.
4
  Consolidated Response at 18.
5
  Consolidated Response at 18.
6
  Jones, 218 W. Va. at 57, 622 S.E.2d at 294.
7
  Israel, 182 W. Va. at 458 n.4, 388 S.E.2d at 484 n.4.

                                                     3
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 4 of 16 PageID #: 1507




          Dismissal is the necessary and proper resolution at this time. Once again, Plaintiff identifies

no enforcement action that WVSSAC has taken or is slated to take relative to H.B. 3293. Plaintiff

still attempts to sidestep her admissions against interest that WVSSAC’s regulations and forms are

gender and therefore transgender neutral, which she cited in reliance on the precise regulations and

forms as placed before this Court. Plaintiff ignores the basic rules of statutory construction in

relying on the broad statement of possible authority rather than the Commission’s precise,

particularized regulations that apply to Plaintiff here. And Plaintiff assumes without providing a

scintilla of proof that WVSSAC is federally funded and a state actor, none of which has been

addressed, let alone proven, before this Court or, on information and belief, any other.

          To reiterate and thereby emphasize, it is clear on the record that WVSSAC has not caused

any harm to B.P.J. There are absolutely no grounds for Plaintiff to recover damages or attorney’s

fees from WVSSAC because WVSSAC did not cause enactment of the law that she claims to be

the source of potential harm to her, and WVSSAC has done nothing to enforce that law against

B.P.J. Additionally, Plaintiff’s amended claims against WVSSAC should be dismissed because

there is no potential remedy as against WVSSAC that would result in the relief Plaintiff seeks.

WVSSAC’s regulations are identified by Plaintiff as neutral and are not challenged by her.

WVSSAC stands outside these determinations as a matter of law and fact, such that dismissal as a

matter of law is the necessary and proper resolution at this time.8

          In further support of its Motion to Dismiss, WVSSAC asserts as follows.

          I.      Plaintiff has failed to plead viable claims as against WVSSAC.

          Pursuant to the Federal Rules of Civil Procedure Rule 12(b)(6), Plaintiff has failed to raise

a claim for relief that would be available as against this defendant, such that dismissal is the



8
    WVSSAC does not waive any other factual or legal defenses to the First Amended Complaint.

                                                    4
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 5 of 16 PageID #: 1508




necessary and proper outcome at this time. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id., (citing Twombly, 550 U.S. at 556). The Consolidated Response fails to raise more

than unsupported allegations, the sheer possibility that a defendant has acted unlawfully and more

than allegations that are merely consistent with liability. Id., (citing Twombly, 550 U.S. at 557).

Specifically, Plaintiff sidesteps the regulations she once espoused as neutral in favor of the broad

statutory language, seeking refuge in derogation of the rules of statutory construction. Plaintiff

makes an unsupported allegation that WVSSAC is federally funded without providing this Court

with the first evidence of same. Plaintiff asserts that WVSSAC is a state actor and further asserts

that the issue has been raised and decided by the West Virginia Supreme Court of Appeals – which

is inaccurate as a matter of law and fact. Once again, the Court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          The fact and law here mandate dismissal of WVSSAC at this time.

          A. Plaintiff recognizes WVSSAC’s regulations as neutral and is participating under
             them now, without intervention or amendment.

          Plaintiff’s Complaint and motions practice to date have sought narrow relief, focusing on

the impact of West Virginia law on this Plaintiff. Specifically, Plaintiff’s Prayer for Relief is cast

in terms of Plaintiff’s experience and remedy, and the “[t]he motion for a preliminary injunction

that accompanies her complaint seeks relief only insofar as this law applies to her.”9 In attempting


9
    Compl. (ECF No. 1). See also Memorandum Opinion and Order (Dkt. 67) at 4.

                                                   5
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 6 of 16 PageID #: 1509




to include WVSSAC as a Defendant in this action and to sidestep her admissions against interest

as to the neutrality of WVSSAC’s regulations, Plaintiff in her Consolidated Response focuses

solely on WVSSAC’s enabling statute.10 Plaintiff does not dispute that WVSSAC is not cited in

H.B. 3293, nor does Plaintiff dispute that the rules of statutory construction provide that, in this

instance, WVSSAC’s exclusion from the enrolled legislation is meaningful, that the Legislature is

presumed to have included or excluded knowingly.11 Plaintiff does not attempt to refute her

admission in her First Amended Complaint that the Legislature specifically removed language

from H.B. 3293 that would have required WVSSAC to participate in determinations made in

accordance with the law12 nor does Plaintiff do more than toss off the pronouncement that her

reading of H.B. 3293 is that it includes a “new directive [presumably, to WVSSAC] to

discriminate.” Plaintiff states without appellation that the Commission will have a role in

implementing H.B. 3293, which role Plaintiff also presumes without proving will be

discriminatory. On all of these points, Plaintiff overlooks that the WVSSAC regulations under

which Plaintiff is now participating have been neutral and inclusive at all times and required no

engineering or adjustment to allow for Plaintiff’s participation, whether with or without the

injunction in place. Once again, as relates to cross-country and track, all WVSSAC regulations are

uniform across the board in providing one set of regulations for boys and girls.13 Further, Heather


10
   Consolidated Response at 13, citing W. Va. Code § 18-2-25.
11
   West Virginia’s Code Chapter 18 elsewhere cites WVSSAC, but WVSSAC is expressly excluded in W.
Va. Code § 18-2-25d(e). “[Where] Congress includes particular language in one section of a statute but
omits it in another section of the same Act, it is generally presumed that Congress acts intentionally and
purposely in the disparate inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23 (1983).
12
   See, e.g., Am. Compl. at ¶ 50.
13
   Of note, Plaintiff does not challenge sex-separated teams. See Mem. in Supp. of Pl.’s Mot. Prelim. Inj.,
ECF 19, at 11 [hereinafter Mem.] at 16. See also WVSSAC Track Coaches Packet (appended to West
Virginia Secondary School Activities Commission Response to Plaintiff’s Motion for Preliminary
Injunction (ECF No. 47-1) at Exhibit A:




                                                    6
   Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 7 of 16 PageID #: 1510




Jackson admits that “verification of ‘reproductive biology and genetics’ is not part of the routine

sports physical exam required by Defendant WVSSAC.”14 WVSSAC’s physical examination



        §127-3-22. Cross Country (Boys and Girls).
        22.1. Rules: Cross country rules published by the National Federation of State High School
        Associations are the official rules for all interscholastic competition unless otherwise
        provided by Commission modification.
        22.2. Organized team practice will begin on Monday Week 5 and first meet may be held
        on Saturday of Week 7.
        22.3. Length of Season: The cross country season will end for each team or individual at
        tournament elimination.
        22.4. Maximum Team Contests: A cross country team will be permitted 16 meets exclusive
        of regional and state contests.
        22.5. Scrimmages: Two cross country scrimmages with another high school may be
        conducted. See Glossary.
        22.6. Individual students of a team must have practiced on 14 SEPARATE days, exclusive
        of the day of a contest, before participating in an interscholastic contest.
        22.7. A student may accept awards in WVSSAC sanctioned events and non sanctioned
        events during the entire year. These awards must be consistent with the items specified in
        the Awards Rule.

        §127-3-29. Track and Field (Boys and Girls)
        29.1. Rules: Track and Field rules published by the National Federation of State High
        School Associations are the official rules for all interscholastic competition unless
        otherwise provided by Commission modification.
        29.2. Organized Team Practice: Organized team practice will begin on Monday of Week
        35 and the first contest may be on Wednesday of Week 37.
        29.3. Length of Season: The track and field season will end for each team or individual by
        WVSSAC tournament elimination.
        29.4. Maximum Team Contests: track and field team will be permitted 16 meets exclusive
        of sectional, regional, and state contests.
        29.5. Participation Limitations: Maximum of 4 events per participant per meet.
        29.6. Scrimmages: Not permitted
        29.7. Individual students of a team must have practiced on 14 SEPARATE days, exclusive
        of the day of a contest, before participating in an interscholastic contest.
        29.8. A student may accept awards in WVSSAC sanctioned events and non-sanctioned
        events during the entire year. These awards must be consistent with the items specified in
        the Awards Rule.
        29.9. Middle School/9th Grade - The above will apply for Middle School/9th Grade with
        the following adaptations:
                 29.9.1. Middle school/9th grade teams will be permitted 14 meets and only 2 meets
                 per week.
                 29.9.2. Middle school/9th grade season will be completed by Thursday of Week
                 46.
                 29.9.3. Participation limitation: Middle school/9th grade students, regardless of
                 grade levels (6, 7, 8, or 9), may compete in a maximum of four events, of which
                 only three may be running events including relays.
14
   See Mem. at n.6.

                                                    7
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 8 of 16 PageID #: 1511




form, the sole registration form WVSSAC requires from athletes for participation, is not impacted

by H.B. 3293 and does not have the athletes identify themselves by gender.15

        Where Plaintiff now embraces the broad statute and speculates what authority WVSSAC

may embrace from that vantage point, the more particularized regulations remain in place without

any indication that the Plaintiff’s inclusion would mandate change. Where both a broad statute and

more specific regulations apply, the general rules of statutory construction provide guidance,

whether directly or by analogy:

        Pursuant to elementary principles of statutory construction, unless the legislature
        has indicated that it intends otherwise, a specific statutory provision controls a more
        general one. See Guidry v. Sheet Metal Workers Nat’l Pension Fund, 493 U.S. 365,
        375, 107 L. Ed. 2d 782, 110 S. Ct. 680 (1990) (“It is an elementary tenet of statutory
        construction that ‘where there is no clear intention otherwise, a specific statute will
        not be controlled or nullified by a general one ….’” (quoting Morton v. Mancari,
        417 U.S. 535, 550-51, 41 L. Ed. 2d 290, 94 S. Ct. 2474 (1974))); see also Warren
        v. N.C. Dep’t of Human Res., 65 F.3d 385, 390 (4th Cir. 1995) (“It is an elementary
        principle of statutory construction that a specific statutory provision controls a more
        general one.”).16

Here, where Plaintiff is participating in cross-country pursuant to precise, particularized WVSSAC

regulations and form, Plaintiff’s reliance on the more generalized enabling statute and on

suggestions and specters of what is yet to come would be improper. The elemental rules of

statutory construction would not allow that upstream migration. Here, where WVSSAC’s statute

has produced precise and event specific regulations as recognized by Plaintiff as neutral, the

Commission’s reliance on its regulations would be supportable as well as a matter of law. Chevron,

USA v. NRDC, Inc., 104 S. Ct. 2778, 2782 (1984).

        Plaintiffs’ allegations as they relate to WVSSAC speak only in terms of future speculative

possibilities, which are not sufficient to maintain a cause of action. Plaintiff points to no action by


15
   West Virginia Secondary School Activities Commission Response to Plaintiff’s Motion for Preliminary
Injunction (ECF No. 47-2) at Exhibit B.
16
   S.C. Dept. of Health & Evtl. Control v. Commerce & Indus., 372 F.2d 245, 258 (4th Cir. 2004).

                                                  8
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 9 of 16 PageID #: 1512




WVSSAC that has resulted in discrimination against B.P.J., and thus no basis on which to find that

an Equal Protection or Title IX violation has occurred, or that B.P.J. has been damaged by any

action of WVSSAC. Though Plaintiff alleges in the First Amended Complaint that “B.P.J. is

irreparably harmed by Defendants’ illegal conduct” in violation of Title IX and in violation of the

Equal Protection Clause,17 she has not identified any illegal conduct on the part of WVSSAC.

        Plaintiff bends statutory construction and envisions future problems and regulations to hold

WVSSAC in this litigation. Plaintiff fails to raise more than unsupported allegations, the sheer

possibility that WVSSAC may one day act unlawfully; Plaintiff has failed to do more than allege

potential future acts that are merely consistent with liability. Id., (citing Twombly, 550 U.S. at

557). For these reasons, Plaintiff’s claim as against WVSSAC must fail.

        B. WVSSAC is not a state actor so as to fall within Plaintiff’s Equal Protection
           Claims.

        All of the evidence, admissions and law before this Court at this time demonstrate that

WVSSAC is differently situated. It is true, as Plaintiff asserts, that, in other instances, federal

courts have considered Title IX and Fourteenth Amendment challenges brought as against what

might appear to be parallel athletic associations. See, e.g., Communities for Equity v. Michigan

High School Athletic Association, 80 F. Supp. 2d 729 (W. D. Mich. 2000) (alleging that MHSAA

discriminated against female athletes based on inequities in programs including non-traditional

and/or shorter seasons and different rules); Alston v. Virginia High School League, Inc., 144 F.

Supp.2d 526 (W. D. Va. 1999) (alleging that VHSL denied certain female public school athletes

equal treatment, opportunities and benefits based on their sex in violation of Title IX18). Beyond

those instances, the United States Court of Appeals for the Sixth Circuit considered Yellow Springs


17
  Am. Compl. at ¶¶ 99, 110.
18
  But see Yellow Springs, 647 F. Supp. 2d at 658, finding that any resolution by necessity involves the
Fourteenth Amendment as well.

                                                    9
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 10 of 16 PageID #: 1513




Exempted Village School District Board of Education v. Ohio High School Athletic Association,

647 F.2d 651 (6th Cir. 1981) (challenging coeducational teams in contact sports as a violation of

Title IX), and Brentwood Academy v. Tennessee Secondary School Athletic Association, 180 F.3d

758 (6th Cir. 1999), rev’d 531 U.S. 208 (2001), cited by the Plaintiff. Among the factors these

courts considered in determining the propriety of holding the associations accountable under

federal law were sources of funding and whether the associations adopted the provisions that were

alleged to be violations of federal law. That is, more particularly, the courts considered whether

the associations are federally funded or receive support or dues from federally funded programs

and/or whether the associations further the objectives of federally funded programs. In terms of

Equal Protection, the United States Supreme Court in Brentwood considered whether the

Tennessee association was a ‘state actor’ given the depth with which its operations were

intertwined with a single state’s (Tennessee’s) activities (as compared to the interstate impact of

the NCAA19). The District Courts in both Alston and Communities (relied upon by Plaintiff)

addressed Equal Protection, considering whether the athletic (as opposed to activities) associations

were ‘state actors,’ whether they served a public function, and/or whether they had a symbiotic

relationship with the State and the regulated activity.20

         In determining whether the associations were subject to Title IX, then, the courts

considered whether the source of funding was public, including flow-through funding from school

dues, and/or whether the associations controlled programs or practices in the member school

and/or whether the associations held functions at school facilities and/or whether the associations



19
   Nat’l Collegiate Ath. Ass’n v. Tarkanian, 109 S. Ct. 454 (1988), finding inter alia that NCAA “was not
a state actor because it was acting under the color of its own policies rather than under the color of state
law and because university did not delegate power to petitioner to take specific action against university
or respondent.”
20
   See Alston, 144 F. Supp. 2d 526, 537.

                                                     10
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 11 of 16 PageID #: 1514




were involved in some manner with every school within the state (as opposed to organizations or

programs across more than one state). In overview, Michigan High School Athletic Association

(Michigan), Ohio High School Athletic Association (Ohio), Tennessee Secondary School Athletic

Association (Tennessee) and WVSSAC are private non-profit or not-for-profit corporations, yet

Ohio, Tennessee and Michigan receive some funding through member schools. Virginia High

School League (Virginia) is a public, for-profit corporation that has only public schools as

members and is funded by member dues.21 Unlike Michigan, Tennessee, Ohio and Virginia,22

however, West Virginia’s SSAC receives no dues whatsoever from member schools and has not

for more than a decade.23 WVSSAC sustains itself with corporate sponsorships, advertising

revenue and gate proceeds from championship meets and tournaments. Also, conversely to the

Virginia High School League, WVSSAC includes parochial schools among its number, including

a significant number of them at the middle school level, which schools receive no federal funds

and yet who participate in WVSSAC programs.24

         In considering the Fourteenth Amendment, the Supreme Court found in Brentwood that

the Tennessee Association was inextricably bound and intertwined with its member schools so as

to be a ‘state actor.’ Here, WVSSAC does not receive federal funds and does not mandate

membership (nor include in its membership every public or parochial school in the state).

WVSSAC’s policies and regulations make no gender determinations. WVSSAC does not build or



21
   Id. at 527.
22
   Yellow Springs, 647 F.2d at 658 (finding that OHSAA issues regulations that reach deep into school
administration, including regulating the member of school administration to handle sports finances;
Alston, 144 F Supp. 2d at 527 (accepting dues from federally funded School); Communities, 80 F. Supp.
2d at 732 (noting that the bulk of the money is from gate receipts but that MSHAA regulates within its
member School by requiring that the member School adopt the “Handbook as their own and agree to be
primarily responsible for their enforcement”).
23
   See, e.g., Exhibit A hereto (redacted).
24
   www.wvssac.org/school-directory

                                                  11
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 12 of 16 PageID #: 1515




challenge rosters, and, perhaps most pointedly, WVSSAC does not have a role under H.B. 3293

(nor is there a cause of action against it included there).

         In Yellow Springs Exempted Village School District Board of Education v. Ohio High

School Athletic Association, 647 F.2d 651 (6th Cir. 1981), the Appeals Court considered the

applicability and enforcement of Title IX relative to co-educational sports, that is, whether boys

and girls may play basketball on the same team. In considering whether Title IX applied to

OHSAA, the Court found that

         the focus of both Title IX and the regulations is on “recipients.” It is federal aid to
         “recipients” that will be cut off if Title IX is not complied with. “Recipients” bear
         ultimate responsibility for providing an equal educational opportunity. The
         OHSAA is not a “recipient,” and does not bear the burden of non-compliance, so
         may not adopt a rule which limits the ability of recipients to furnish girls the same
         athletic opportunities it provides for boys. The OHSAA has not claimed that it
         attempted to frame rules with an eye to achieving the goal of universally applicable
         equal athletic opportunity. Thus, based on this record, we conclude that the
         determination as to compliance with Title IX must be made by individual School,
         not the OHSAA.25

Likewise here, pursuant to the direct language of the statute, WVSSAC will not promulgate the

regulations envisioned under the statute. Plaintiff has admitted that WVSSAC is unnecessary to

the relief she seeks and that the relief she seeks is unavailable through WVSSAC when she cited

WVSSAC’s regulations, protocols, forms as gender (and therefore transgender) neutral –

certainly she has not asserted that relative to any of the other Defendants.26

         WVSSAC does not receive federal funding, does not regulate the internal operations of

member schools, and does not normally challenge team rosters. Conversely, WVSSAC opens its

membership to public and parochial schools, functions outside any concept of ‘state,’ and operates



25
   Yellow Springs Exempted Village School District Board of Education v. Ohio High School Athletic
Association, 647 F.2d 651, 656 (6th Cir. 1981)
26
   Of note, WVSSC is an activities commission, as it oversees extracurricular activities beyond traditional
‘sports,’ such as cheerleading.

                                                    12
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 13 of 16 PageID #: 1516




in conjunction with regional boards, drawing officials from both West Virginia and Ohio, relying

on two local boards of officials that are intrastate: Mid-Ohio Valley Local Board and the West

Virginia Ohio Local Board. Further, contrary to Plaintiff’s unfounded assertions under Israel and

Jones, the Supreme Court of Appeals of West Virginia has expressly found that WVSSAC is not

a state agency on the basis that it has been a voluntary association since 1916 (and was not created

nor empowered by the Legislature); it is not funded by public moneys; and not all public or private

schools in West Virginia have elected to belong.27 Here, where WVSSAC’s regulations on cross-

country are not impacted or addressed in anyway by H.B. 3293, and where, in particular, as relates

to cross-country and track, all WVSSAC regulations are uniform across the board in providing one

set of regulations for boys and girls,28 not even Plaintiff finds WVSSAC an obstacle to

accomplishing federal objectives.

         For all these reasons and those set out in WVSSAC’s Motion to Dismiss, WVSSAC should

not be a party to this action. Once again, Plaintiff claims as against WVSSAC rise no further than

to suggest the “sheer possibility that a defendant has acted unlawfully and [even then, still fails

even to raise] allegations that are . . . consistent with liability.”29 WVSSAC has not caused any

harm to B.P.J. There are absolutely no grounds for Plaintiff to recover damages or attorney’s fees

from WVSSAC because WVSSAC did not cause enactment of the law that she claims to be the

source of potential harm to her, and WVSSAC has done nothing to enforce that law against B.P.J.



27
   Syl. pt. 2, 3, Mayo v. WVSSAC, 233 W. Va. 88, 96, 872 S.E.2d 224, 232 (2008).
28
   Of note, plaintiff does not challenge sex-separated teams. See Memorandum at 16. See also note 13,
above.
29
   See Mem., supra note 14, at 8 n.6, ECF No. 19; Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557);
see also Pl.’s Consolidated Reply in Supp. Of Mot. for Prelim. Inj. at 16, ECF No. 53 (stating that “West
Virginia already had a long-standing and unchallenged policy of establishing separate school sports teams
for boys and girls, as well as no law or policy categorically prohibiting girls who are transgender from
playing on girls’ teams.”); W. Va. Code § 127-2-3.8; Statement of Interest of the United States at 6, ECF
No. 42.

                                                    13
  Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 14 of 16 PageID #: 1517




There is no potential remedy as against WVSSAC that would result in the relief Plaintiff seeks.

WVSSAC’s regulations are identified by Plaintiff as neutral and are not challenged by her.

WVSSAC stands outside these determinations as a matter of law and fact, such that dismissal as a

matter of law is the necessary and proper resolution at this time. Therefore, WVSSAC should be

dismissed from this action due to Plaintiff’s failure to state a claim upon which relief can be

granted.

       IV.    CONCLUSION.

       Where there are no actions of WVSSAC that could lead to a finding of liability for damages

or attorney’s fees against WVSSAC, and no actions of WVSSAC that could provide the relief

sought by the Plaintiff, WVSSAC should be dismissed as a matter of law.

                                     WEST VIRGINIA SECONDARY SCHOOL
                                     ACTIVITIES COMMISSION,
                                     By Counsel.


/S/ Roberta F. Green
______________________________________
Roberta F. Green (WVSB #6598)
Anthony E. Nortz (WVSB #12944)
Kimberly M. Bandy (WVSB #10081)
SHUMAN MCCUSKEY SLICER PLLC
Post Office Box 3953 (25339)
1411 Virginia Street East, Suite 200 (25301
Charleston, WV 25339
(304) 345-1400
(304) 343-1826 FAX
rgreen@shumanlaw.com
anortz@shumanlaw.com
kbandy@shumanlaw.com




                                               14
     Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 15 of 16 PageID #: 1518




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,
        Plaintiff,

v.                                            Civil Action No. 2:21-cv-00316
                                              Honorable Joseph R. Goodwin, Judge

WEST VIRGINIA STATE BOARD OF EDUCATION,
HARRISON COUNTY BOARD OF EDUCATION,
WEST VIRGINIA SECONDARY SCHOOL
ACTIVITIES COMMISION, W. CLAYTON BURCH
in his official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK MORRISEY
In his official capacity as Attorney General, and THE
STATE OF WEST VIRGINIA,
        Defendants.

                                 CERTIFICATE OF SERVICE

I hereby certify that I, Roberta F. Green, have this day, the 20th day of August, 2021, served a true
and exact copy of “West Virginia Secondary School Activities Commission’s Reply in Support
of Motion to Dismiss Plaintiff’s First Amended Complaint” with the Clerk of Court using the
CM/ECF System, which will send notification of such filing to the following counsel of record:


Loree Stark                                                   Kathleen R. Hartnett
ACLU of WV FOUNDATION                                         Julie Veroff
P.O. Box 3952                                                 COOLEY LLP
Charleston, WV 25339-3952                                     101 California St., 5th Floor
lstark@acluwv.org                                             San Francisco, CA 94111-5800
                                                              khartnett@cooley.com

Katelyn Kang                                                  Elizabeth Reinhardt
COOLEY LLP                                                    COOLEY LLP
55 Hudson Yards                                               500 Boylston St., 14th Floor
New York, NY 10001-2157                                       Boston, MA 02116-3736
kkang@cooley.com                                              ereinhardt@cooley.com
  Case 2:21-cv-00316 Document 83 Filed 08/20/21 Page 16 of 16 PageID #: 1519




Andrew Barr                                      Avatara Smith-Carrington
COOLEY LLP                                       LAMBDA LEGAL
1144 15th St., Suite 2300                        3500 Oak Lawn Ave., Suite 500
Denver, CO 80202-5686                            Dallas, TX 75219
abarr@cooley.com                                 asmithcarrington@lambdalegal.org

Joshua Block                                     Carl Charles
Chase Strangio                                   LAMBDA LEGAL
ACLU FOUNDATION                                  730 Peachtree Steet NE., Suite 640
125 Broad Street                                 Atlanta, GA 30308-1210
New York, NY 10004                               ccharles@lambdalegal.org
jblock@aclu.org

Sruti Swaminathan                                Susan Llewellyn Deniker
LAMBDA LEGAL                                     STEPTOE and JOHNSON, LLC
120 Wall St., 19th Floor                         400 White Oaks Boulevard
New York, NY 10005                               Bridgeport, WV 26330
sswaminathan@lambdalegal.org                     susan.deniker@steptoe-johnson.com

Kelly C. Morgan                                  Tara Borelli
BAILEY & WYANT, PLLC                             LAMBDA LEGAL
500 Virginia St., East, Suite 600                158 West Ponce De Leon Avenue,
Charleston, WV 25301                             Suite 105
kmorgan@baileywyant.com                          Decatur, GA 30030

Douglas P. Buffington, II                        David C. Tryon
Curtis R.A. Capehart                             West Virginia Atty. General’s Office
Jessica A. Lee                                   1900 Kanawha Blvd., E.
State Capitol Complex                            Bldg. 1, Rm 26E
Building 1, Room E-26                            Charleston, WV 25305
Charleston, WV 25305-0220                        David.C.Tryon@wvago.gov
Curtis.R.A.Capehart@wvago.gov

Taylor Brown
American Civil Liberties Union
125 Broad St., 18th Fl.
New York, NY 10004
tbrown@aclu.org                     /S/ Roberta F. Green
                                    ___________________________________
                                    Roberta F. Green, Esquire (WVSB #6598)
                                    SHUMAN MCCUSKEY SLICER PLLC
                                    Post Office Box 3953 (25339)
                                    1411 Virginia Street E., Suite 200 (25301)
                                    Charleston, West Virginia
                                    Phone: (304) 345-1400; Fax: (304) 343-1826
                                    Counsel for Defendant WVSSAC

                                      16
